DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 15, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 16 of U.S. Patent No. 9,813,670 (hereinafter referred to as Patent ‘670). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in Patent ‘670. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously claim 1 of the present invention is functionally similar to claim 2 of Patent ‘670 except that claim 1 of the present invention does not recite “a video-conferencing module to simultaneously transmit a video-conference image to the webpage display transmitted to the signer terminal” as recited in claim 2 of Patent ‘670. Further, claim 1 of the present invention recites “A computer-implemented method comprising:” instead of narrower limitation “A computer-implemented online conferencing transactional platform system comprising:” (emphasis added) as recited in claim 2 of Patent ‘670; claim 1 of the present invention recites “retrieving, using a secure signature application programming interface (API), a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document” instead of functionally similar limitation “an interaction module to fetch an image of a transactional document and a field identifier for an interactive transactional document element to be filled out;  the interaction module to host, via a processor, executable code to associate the interactive transactional document element with coordinates on a webpage background displaying the transactional document for display of the interactive transactional document element with the transactional document” and “wherein the interactive transactional document element is selected from one of a radio button, a check box, or a text field” as recited in claim 2 of Patent ‘670; claim 1 of the present invention recites “transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal” instead of functionally similar limitation “the interaction module to transmit a webpage .
Claim 5, rejected against claim 2 of Patent ‘670.
Claim 15, of the present invention is functionally similar to claim 16 of Patent ‘670 except that claim 15 of the present invention does not recite “the interaction module to prepare a webpage display of the image of the transactional document so that the interactive transactional document element is overlayed on the image of the transactional document at a location of a corresponding document element in the transactional document” as recited in claim 16 of Patent ‘670. Further, claim 15 of the present invention recites “A system comprising:” instead of narrower limitation “A computer-implemented online conferencing transactional platform system comprising:” as recited in claim 16 of Patent ‘670; claim 15 of the present invention recites “a non-transitory computer-readable storage medium comprising memory with instructions encoded thereon; and one or more processors that, when executing the instructions, perform operations comprising: retrieving, using a secure signature application programming interface (API), a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document” instead of functionally similar limitation “a processor to fetch an image of a transactional document having a plurality of document elements to be filled out;  the processor to execute code of an interaction module of the online conferencing transactional platform system to associate an interactive transactional document element having a field identifier with coordinates on a webpage background displaying the image of the transactional document” and “wherein the interactive 
Claim 19, rejected against claim 16 of Patent ‘670.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 10,812,758 (hereinafter referred to as Patent ‘758. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in Patent ‘758. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 1 of the present invention recites “A computer-implemented method comprising:” instead of limitation “A computer-implemented online conferencing transactional platform system comprising:” (emphasis added) as recited in claim 2 of Patent ‘758; claim 1 of the present invention recites “retrieving, using a secure signature application programming interface (API), a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document” instead of functionally similar limitation “an interaction module to fetch an image of a transactional document and a field identifier for an interactive transactional document element to be filled out;  the interaction module to host, via a processor, executable code to associate the .
Claim 2, rejected against claim 2 of Patent ‘758.
Claim 3, rejected against claim 3 of Patent ‘758.
Claim 4, rejected against claim 4 of Patent ‘758.
Claim 5, rejected against claim 5 of Patent ‘758.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 7-8, 12, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US Patent Application Publication No. 2011/0276875), and further in view of McLaughlin (US Patent Application Publication No. 2015/0339280).
Regarding claim 1, McCabe teaches a computer-implemented method comprising:
retrieving a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular reviewer/signatory or set of reviewers/signatories” i.e. editable by both signer and moderator);
receiving, based on user input with respect to the interactive element, information for the secure electronic document, wherein the receiving causes the secure electronic document to be filled out with the information (Paragraphs 0014, 0027-0029 user input causing customized document with multiple fields);
one or more empty signature blocks (Fig. 3 document with signature field i-frame, Paragraphs 0014, 0027-0032); and
transmitting, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe teaches secure signature but does not teach using commonly known application programming interface (API) i.e. web socket.
However, in the similar field, McLaughlin teaches using a secure signature application programming interface (API) (Paragraphs 0038-0041) for synchronized document signatures (Paragraphs 0024-0027, 0029-0031, 0036-0037).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to use a secure signature application programming interface (API) for synchronized document signatures as taught by McLaughlin so that “Several people can collaborate on the same electronic document at the same time, for example, each adding their respective signatures or other edits to the document simultaneously” (McLaughlin, Paragraph 0030) and “both the first and second users can witness each other signing the electronic document” (McLaughlin, Paragraph 0031).
Regarding claim 5, McCabe teaches the interactive element comprises at least one of: a radio button, a check box, and a text field (Fig. 3). McLaughlin teaches the interactive element comprises at least one of: a radio button, a check box, and a text field (Paragraphs 0021, 0029, 0056).
Regarding claim 7, McCabe teaches responsive to receiving the signature information from the signer terminal, sending a notification to the moderator terminal that the secure electronic document was signed by a signer that is operating the signer terminal (Paragraphs 0029 specify hierarchy of signatories, and 0038-0040 notify any change (including signature) by any signatory to other reviewer(s) i.e. moderator). McLaughlin teaches responsive to receiving the signature information from the signer terminal, sending a notification to the moderator terminal that the secure electronic document was signed by a signer that is operating the signer terminal (Paragraphs 0049-0051, 0056 signature by signer displayed on another terminal i.e. moderator).
Regarding claim 8, McCabe teaches a non-transitory computer-readable storage medium comprising instructions executable by one or more processors, the instructions, when executed, causing the one or more processors to perform operations, the instructions comprising instructions (Paragraphs 0011-0012) to:
retrieve a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmit, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular set of reviewers/signatories” i.e. editable by both signer and moderator);
receive, based on user input with respect to the interactive element, information for the secure electronic document, wherein the receiving causes the secure electronic document to be filled out with the information (Paragraphs 0014, 0027-0029 user input causing customized document with multiple fields);
generate, using the secure signature, an i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 3 document with signature field i-frame, Paragraphs 0014, 0027-0032); and
transmit, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe teaches secure signature but does not teach using commonly known application programming interface (API) i.e. web socket.
However, in the similar field, McLaughlin teaches a non-transitory computer-readable storage medium comprising instructions executable by one or more processors, the instructions, when executed, causing the one or more processors to perform operations, the instructions comprising instructions (Paragraphs 0059-0062) using a secure signature application programming interface (API) (Paragraphs 0038-0041) for synchronized document signatures (Paragraphs 0024-0027, 0029-0031, 0036-0037).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to use a secure signature application programming interface (API) for synchronized document signatures as 
Regarding claim 12, refer to rejections for claim 8 and claim 5.
Regarding claim 14, refer to rejections for claim 8 and claim 7.
Regarding claim 15, McCabe teaches a system comprising:
a non-transitory computer-readable storage medium comprising memory with instructions encoded thereon; and one or more processors that, when executing the instructions, perform operations comprising: (Paragraphs 0011-0012) to:
retrieving a secure electronic document and an interactive element, wherein the interactive element is a data input mechanism corresponding to a field of the secure electronic document (Paragraphs 0013, 0026-0027 use retrieving secured web page document along with multiple fields/tags after authentication);
transmitting, for display, to a signer terminal and a moderator terminal, a webpage comprising the secure electronic document and the interactive element, wherein the interactive element is editable at both the signer terminal and the moderator terminal (Paragraph 0015, 0028-0030 document transmitted to reviewers/ signers, “designate the field as being uniquely usable, editable and/or viewable by a particular reviewer/signatory or set of reviewers/signatories” i.e. editable by both signer and moderator);

generating, using the secure signature, an i-frame comprising the filled out secure electronic document with one or more empty signature blocks (Fig. 3 document with signature field i-frame, Paragraphs 0014, 0027-0032); and
transmitting, for display, the i-frame to the signer terminal (Paragraphs 0029-0032 document sent to signers for signature) (Paragraphs 0011-0040 for complete details).
McCabe teaches secure signature but does not teach using commonly known application programming interface (API) i.e. web socket.
However, in the similar field, McLaughlin teaches a non-transitory computer-readable storage medium comprising instructions executable by one or more processors, the instructions, when executed, causing the one or more processors to perform operations, the instructions comprising instructions (Paragraphs 0059-0062) using a secure signature application programming interface (API) (Paragraphs 0038-0041) for synchronized document signatures (Paragraphs 0024-0027, 0029-0031, 0036-0037).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to use a secure signature application programming interface (API) for synchronized document signatures as taught by McLaughlin so that “Several people can collaborate on the same electronic 
Regarding claim 19, refer to rejections for claim 15 and claim 5.

Claims 2, 6, 9, 13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and McLaughlin as applied to claims 1, 8, 15 above, and further in view of Follis (US Patent Application Publication No. 2016/0048696).
Regarding claim 2, McCabe teaches responsive to receiving a command from the moderator terminal, allocating control of the webpage to the signer terminal during an online conference (Paragraphs 0029-0030, 0032, 0037-0040 specifying sequence or order of signatories and system monitoring the progress. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to allow moderator to perform the ordering manually instead of system performing automatically as an implementation choice to give moderator a control of the signing process.). McLaughlin teaches responsive to receiving a command from the moderator terminal, allocating control of the webpage to the signer terminal during an online conference (Paragraphs 0029-0030, 0032, 0037-0040 specifying sequence or order of signatories and system monitoring the progress. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe to allow moderator to perform the ordering manually instead of system performing automatically as an implementation 
However, in the similar field, Follis teaches performing control in online conference (Paragraphs 0121-0145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and McLaughlin to preform electronic signing session in online conference as taught by Follis so that “The authentication performed”….”can use a web cam and comprise a workflow sequence where the signer has to present identification to the witness beyond the conference or web page credentials.  For example the identification can be a photo ID or government-issued ID as required by a notary witness.” (Follois, Paragraph 0122).
Regarding claim 6, Follis teaches receiving, from the signer terminal, signature information entered to at least one of the one or more empty signature blocks, the signature information comprising one or more of an identifying image, an image of an identification document, and an identification number (Paragraph 0035 scanned/faxed signature, photo, video, 0122 using photo ID).
Regarding claim 9, refer to rejections for claim 8 and claim 2.
Regarding claim 13, refer to rejections for claim 8 and claim 6.
Regarding claim 16, refer to rejections for claim 15 and claim 2.
Regarding claim 20, refer to rejections for claim 15 and claim 6.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe and McLaughlin as applied to claims 1, 8, 15 above, and further in view of Nelson  (US Patent Application Publication No. 2004/0236830).
Regarding claim 3, McCabe teaches transmitting the webpage occurs responsive to establishing a network connection between the secure signature API and the 2036292/47208/FW/11615830.1moderator terminal (Paragraphs 0026 user authenticated before receiving any web pages), but McCabe and McLaughlin do not teach the webpage transmitted to the moderator terminal includes a video-conference image of a signer at the signer terminal.
However, in the similar field, Nelson teaches the webpage (shared content image) transmitted to the moderator (administrator/moderator) terminal includes a video-conference image of a signer at the signer terminal (a signer end user) (Figs. 5A, 5B, 7A, 7B, Paragraphs 0049-0054, 0060-0061, 0064-0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify McCabe and McLaughlin to transmit the webpage to the moderator (administrator/moderator) terminal including a video-conference image of a signer at the signer terminal (a signer end user) as taught by Nelson in order to enable “media display windows such as video feeds from conference participants in remote locations, documents, secondary whiteboards, and any other additional media available in the system” (Nelson, Paragraph 0059).
Regarding claim 4, McCabe teaches transmitting the webpage occurs responsive to establishing a network connection between the secure signature API and the signer2036292/47208/FW/11615830.1signerssi terminal (Paragraphs 0026 user authenticated before receiving any web pages), and Nelson teaches the webpage (shared content image) transmitted to the 
Regarding claim 10, refer to rejections for claim 8 and claim 3.
Regarding claim 11, refer to rejections for claim 8 and claim 4.
Regarding claim 17, refer to rejections for claim 15 and claim 3.
Regarding claim 28, refer to rejections for claim 15 and claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653